       Case 2:18-cv-08838-JCZ-DMD Document 21 Filed 06/17/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



  SUZIE DIBENEDETTO                                                    CIVIL ACTION
  VERSUS                                                               NO: 18-8838
  GUARDIAN LIFE INSURANCE                                              SECTION: "A"
  COMPANY OF AMERICA


                                     ORDER OF DISMISSAL

        The Court having been advised by counsel for the parties that all of the parties to this action

have firmly agreed upon a compromise,

        IT IS ORDERED that this action is hereby dismissed without costs, but without prejudice

to the right upon good cause shown, to reopen or to seek summary judgment enforcing the

compromise if settlement is not consummated within sixty (60) days. During this sixty day period,

the Court retains jurisdiction for all purposes, including enforcing the settlement agreement entered

into by the parties.

        COUNSEL ARE REMINDED THAT, IF WITNESSES HAVE BEEN SUBPOENAED,

EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO APPEAR.

        New Orleans, Louisiana, this 12th day of June 2019.




                                                            JAY C. ZAINEY
                                                       UNITED STATES DISTRICT JUDGE
